*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 19, 2022 has been entered.
Priority
	This application is a 371 of PCT/US2017/033419 filed on 05/18/2017, which claims benefit in provisional application 62/338,492 filed on 05/18/2016. 
Claim Status
	Claims 27, 29-34, 36, 121-124, 126, 128, 135-138 are pending. Claims 1-26, 28, 35, 37-120, 125, 127, and 129-134 were cancelled. Claims 121-124, 126, and 128 remain withdrawn. Claims 30, 34, 36, and 135-138 were amended. Claims 27, 29-34, 36, and 135-138 are examined. 
Withdrawn Claim Rejections – 35 USC § 112
	Rejections of claims 34 and 135-138 are withdrawn because rejections were obviated with claim amendments. 
Claim Objections 
	Claims 27 and 30 are objected to because variables in structures of Formula IA and Formula II have poor resolution. 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 135-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 135-138 were added in a claim amendment dated 06/21/2019, thus claims 135-138 were not part of the originally filed application. Concentration ranges of ionizable lipid (claim 135), phospholipid (claim 136), structural lipid (claim 137), and polyethylene glycol (claim 138) are not supported in the application as originally filed and they are not supported in the priority documents from which the present application claims priority. Applicant is requested to provide page(s) and line(s) numbers or paragraph(s) where limitations of claims 135-138 are supported in the application as originally filed. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 2014/153052 A1 Published September 25, 2014- of record in PTO-892 dated 04/02/2021) and Ansell (WO 2017/075531 A1, Effective filing date October 28, 2015 – of record in IDS dated 08/19/2022).
The claims encompass a pharmaceutical composition comprising a lipid nanoparticle wherein the nanoparticle comprises an mRNA that comprises open reading frame encoding a CFTR polypeptide and a compound of formula I as described by the claims.
The effective filing date of the Ansell reference is based on the provisional application 62/247,616 to which the WIPO document claims priority. Ansell qualifies as prior art because it is by another and its effective filing date is earlier than the effective filing date of the present application. Limitations relied upon in the current rejection are supported in the provisional application. 
The teachings of Smith are related to formulations for delivering CFTR mRNA for induction of CFTR expression, which is useful for treating cystic fibrosis (Abstract and paragraph 0011). The mRNA is delivered in a carrier selected from lipid nanoparticles, among others (paragraphs 0122-0124). 
The teachings of Ansell are related to lipid nanoparticles for delivery of nucleic acids (Abstract), such messenger RNA (page 3 lines 7-8). Pharmaceutical compositions comprising one or more of compounds of structure of formula I and a therapeutic agent are disclosed. The pharmaceutical compositions further comprise one or more of neutral lipids, charged lipids, steroids, and polymer conjugated lipids. Such compositions are useful for formation of lipid nanoparticles for the delivery of the therapeutic agent (page 3 lines 11-22). Representative compounds of formula I are described in Table 1 and include compound 12 of formula 

    PNG
    media_image1.png
    140
    397
    media_image1.png
    Greyscale
(page 32).
The teachings of Smith and Ansell are related to compositions comprising lipid nanoparticles encapsulating mRNA, and it would have been obvious to have combined them because they are in the same field of endeavor. 
Regarding claims 27 and 29-33, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a pharmaceutical composition comprising lipid nanoparticles comprising a lipid and mRNA for introduction of CFTR expression, with a reasonable expectation of success because Smith teaches a composition for treatment of CF comprising a nanoparticle comprising a lipid and mRNA for induction of CFTR expression. It would have been obvious to have selected the Ansell’s compound 12 as shown above as the lipid component of the nanoparticle, with a reasonable expectation of success because Ansell teaches that compound 12 is useful for forming nanoparticles intended for delivering mRNA. The selection of a known material suitable for its intended purpose supports obviousness and combining prior art elements according to known methods to obtain predictable results supports obviousness. 
The compound of formula I in claims 27, 29, and 31-33 and compound of formula II in claim 30 encompass compound 12 when 
l is 5;
m is 7;
M1 is M’;
R4 is –(CH2)nQ where n is 2 and Q is OH;
M and M’ are both -C(O)O-;
R2 is C4 alkyl;
R3 is C5 alkyl; and
R’ is C10 alkyl.

Claims 27, 29-34, 36, and 135-138 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 2014/153052 A1 Published September 25, 2014- of record in PTO-892 dated 04/02/2021) and Benenato (WO 2017/049245 A2, Effective filing date September 17, 2015 – of record in IDS dated 07/27/2021). 
The claims encompass a pharmaceutical composition comprising a lipid nanoparticle wherein the nanoparticle comprises an mRNA that comprises open reading frame encoding a CFTR polypeptide and a compound of formula I as described by the claims.
The effective filing date of the Benenato reference is based on the provisional application 62/220,091 to which the WIPO document claims priority. Benenato qualifies as prior art because it is by another and its effective filing date is earlier than the effective filing date of the present application. Limitations relied upon in the current rejection are supported in the provisional application. See MPEP 2136.03(II)(A) and 2136.04(I) and (II). 
The teachings of Smith are related to formulations for delivering CFTR mRNA for induction of CFTR expression, which is useful for treating cystic fibrosis (Abstract and paragraph 0011). The mRNA is delivered in a carrier selected from lipid nanoparticles, among others (paragraphs 0122-0124). 
The teachings of Benenato are related to nanoparticle compositions comprising a novel lipid as well as additional lipids such as phospholipids, structural lipids, and PEG lipids. Nanoparticle compositions further comprise RNA (Abstract). Suitable lipids include compound 18 having the formula

    PNG
    media_image2.png
    146
    598
    media_image2.png
    Greyscale
 (page 28 of WIPO and page 4 compound 9 in the provisional). 
The nanoparticle composition includes a lipid component which includes one or more lipids, where the lipid component includes one or more cationic/ionizable, PEGylated, structural, or other lipids such as phospholipids (paragraph 00156 of WIPO and pages 20-21 of the provisional). RNA includes mRNA (paragraph 00173 of WIPO and page 9 lines 19-26). In one embodiment, the lipid components of the nanoparticle composition comprises from about 30 to about 60 mole % of compound of formula I, IA, II, IIa, Iib, Iie, Iid, or He, from about 0 to 30 mole % phospholipid, about 18.5 to about 48.5 mole % structural lipid, and about 0 to about 10 mole % of PEG lipid (paragraph 00318 of WIPO and page 9 lines 4-9 of the provisional). 

Regarding claims 27 and 29-34, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a pharmaceutical composition comprising lipid nanoparticles comprising a lipid and mRNA for introduction of CFTR expression, with a reasonable expectation of success because Smith teaches a composition for treatment of CF comprising a nanoparticle comprising a lipid and mRNA for induction of CFTR expression. It would have been obvious to have selected the Benenatos’s compound 18 as shown above as the lipid component of the nanoparticle, with a reasonable expectation of success because Benenato teaches that compound 18 is useful for forming nanoparticles intended for delivering mRNA. The selection of a known material suitable for its intended purpose supports obviousness and combining prior art elements according to known methods to obtain predictable results supports obviousness. 
The compound of formula I in claims 27, 29, and 31-33 and compound of formula II in claim 30 encompass compound 18 when 
l is 5;
m is 7;
M1 is M’;
R4 is –(CH2)nQ where n is 2 and Q is OH;
M and M’ are both -C(O)O-;
R2 is C8 alkyl;
R3 is C8 alkyl; and
R’ is C9 alkyl.
	Compound 18 in claims 34 and 34 are identical to Benenato’s compound 18.
	Regarding claims 135-138, it would have been obvious to have formed the nanoparticles to comprise from about 30 to about 60 mole % of compound 18 (corresponds to formula IIa when R4 is -CH2CH2OH in paragraph 0066), from about 0 to 30 mole % phospholipid, from about 18.5 to about 48.5 mole % structural lipid, and about 0 to about 10 mole % of PEG lipid, with a reasonable expectation of success because Smith requires the nanoparticles to be formed from lipids, and Benenato teaches a mixture of lipids comprising compound 18, a phospholipid, a structural lipid, and a PEG lipid in molar concentrations as shown above as suitable for forming nanoparticles intended as mRNA carriers. Molar concentration ranges are obvious because they overlap with the corresponding prior art ranges. Compound 18 meets the limitation of an ionizable lipid. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness. The selection of a known material suitable for its intended purpose supports obviousness. 
Examiner’s Response To Applicant’s Remarks
	After consideration of WO 2017075531 cited IDS dated 08/19/2022 and further consideration of WO2017049245, the examiner determined that present claims are not novel of the prior art of record for reasons described in the rejection above.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617